Citation Nr: 1337484	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-27 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased rating for a lumbar spine disorder classified as lumbosacral strain/sprain and facet dysfunction, rated as 20 percent disabling from May 7, 2008 to September 6, 2011 and 40 percent disabling as of September 6, 2011.  

4.  Entitlement to a higher rating for radiculopathy of the right lower extremity rated as noncompensable from December 28, 2009 and 10 percent disabling from November 1, 2011.  

5.  Entitlement to a higher rating for neuropathy of the left lower extremity rated as 10 percent disabling from December 28, 2009 and 20 percent disabling from November 1, 2011.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss and a neck disorder as well as an increased evaluation for his lumbar spine disability.  

During the pendency of this appeal the RO, by a July 2012 decision, granted an increased rating to 40 percent for the lumbar spine disability, effective September 6, 2011; the issue has been re-characterized to reflect this staged increase.  Additionally service connection is in effect for neurological manifestations of the lumbar spine disorder affecting both lower extremities, with service connection for what was classified as peripheral neuropathy of the left lower extremity granted in a January 2011 rating decision that assigned an initial 10 percent rating effective December 28, 2009.  

Service connection for radiculopathy of the right lower extremity was granted in a February 2012 rating, which assigned an initial noncompensable evaluation from December 28, 2009 and a 10 percent rating from November 1, 2011.  The February 2012 decision also granted a staged increased rating for the left lower extremity neuropathy to 20 percent effective November 1, 2011, with the 10 percent rating remaining in effect prior to that date.  As these neurological manifestations stem from the lumbar spine disorder and are to be considered in the criteria for evaluating the severity of the lumbar spine disorder, see 38 C.F.R. § 4.71a, the Board has jurisdiction over them as part of the increased rating claim for the lumbar spine disorder.  The Board has thus added these matters to the issues on appeal.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

(The issues of entitlement to an increased evaluation for the lumbar spine disability, the right lower extremity radiculopathy, the left lower extremity neuropathy, and service connection for a neck disability are addressed in the remand that follows the decision below.)


FINDING OF FACT

At his June 2013 hearing, the Veteran withdrew his appeal with regards to the issue of service connection for hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of appeal of the issue of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

At his June 2013 hearing before the undersigned, the Veteran withdrew from appeal the issue of service connection for hearing loss.  Transcript at page 14.  Hence, there remain no allegations of errors of law or fact for appellate consideration with regards to this issue; accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

The appeal of the claim of service connection for hearing loss is dismissed.


REMAND

At his June 2013 hearing, the Veteran described what appears to be worsening symptoms of his lumbar spine disability and associated neurological symptoms affecting his lower extremities, since his most recent VA examination of September 2011.  In his testimony, he reported that he has been using a cane for about 2 1/2 years and described recent incapacitating episodes in the past year where he was bedridden at least 2 weeks, and also described complete numbness in both legs when sitting too long.  The Board notes that the Veteran indicated he had missed a VA examination that had been scheduled for Christmas Eve 2012 after receiving a call that the office would be closed that day and the examination was never rescheduled.  There is no indication in the claims file that such examination had ever been scheduled or rescheduled.  

The Board additionally notes that there has been medical evidence also suggesting worsening symptoms since the Veteran's last VA examination of his lumbar spine disability in September 2011.  Of note, the more recent records show emergency treatment for back pain, episodes of numbness and tingling with the legs periodically giving out, as noted in records from 2012, including an October 2012 record showing new symptoms of saddle anesthesia accompanying the bilateral leg numbness, and a November 2012 record where the Veteran reported a right leg foot drag when walking.  

Given the evidence of worsening symptoms, the Board finds that a remand is necessary in order to obtain a VA examination to assess the current nature and severity of the Veteran's lumbar spine disability. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

Additionally VA examination is necessary to afford proper adjudication of the claim for entitlement to service connection for a neck disorder, which the Veteran in his written contentions and testimony, appears to alternately claim occurred at the same time as in-service injury or injuries resulting in his lumbar spine disability, or as secondary to his service-connected lumbar spine disorder.  To date, no examination has addressed the etiology of a cervical spine disorder to include on a secondary basis.  There is also some conflicting evidence that must be reconciled by the examiner.  The Veteran's lay evidence and testimony indicates that a cervical spine disorder occurred at the same time as the injury to the lumbar spine, which injury has been accepted by VA as the cause of the current lumbar spine disorder (even though the service treatment records documenting a lumbar injury were lost by VA prior to this adjudication).  Other medical evidence appears to suggest the current cervical spine disorder is the result of a post-service work injury.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment with respect to the Veteran's service-connected lumbar spine disorder and neurological manifestations.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA orthopedic and neurologic examinations in order to determine the onset of a neck disability and the current severity of his lumbar spine disability and any associated neurologic disabilities.  Prior to the examination, the AOJ must ensure that the Social Security records currently on DVD are either printed out or otherwise associated with the VA electronic folder so they are readily reviewable by the VA examiner.  The claims file/electronic record must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

The VA examiner should be asked to conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses, including those due to flare-ups to additional loss of motion (beyond what is shown clinically).

The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine or of the entire spine.

(b) Whether the Veteran experiences incapacitating episodes requiring physician-prescribed bed rest.  The frequency and duration of such episodes should be noted.

(c) The examiner must also identify any associated neurological abnormalities associated with the service-connected lumbar spine disorder, to include any associated bladder or bowel impairment, and particularly the presence of either left or right lower extremity radiculopathy.  The nerves affected or seemingly affected should be identified and the severity of each neurological deficit must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves or nerves seemingly affected. 

(d) The examiner should also state whether the Veteran's lumbar spine disability and any associated neurological disabilities preclude him from obtaining and maintaining substantially gainful employment.

(e) The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a cervical spine disorder that:  (i) that can be attributed to his military service, to include the in-service injury or injuries that caused the lumbar spine disorder; (ii) or was otherwise caused by his service-connected lumbar spine disorder (and its associated neurological manifestations); (iii) or has been chronically or permanently worsened by the service-connected lumbar spine disorder (and its associated neurological manifestations).  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's contentions regarding the cervical spine disorder and its relationship to military service or to the lumbar spine disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional development deemed necessary, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his lumbar spine disability with associated neurologic impairment and service connection for a neck disorder.  Adjudication should include consideration of the appropriateness of assigning an extraschedular evaluation under 38 C.F.R. § 3.321 in adjudicating the increased rating claim.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


